Case: 10-50921       Document: 00512098547         Page: 1     Date Filed: 01/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 2, 2013
                                     No. 10-50921
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GERARDO CERVANTES SOSA,

                                                  Petitioner-Appellant
v.

UNITED STATES OF AMERICA; UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT; DEPARTMENT OF HOMELAND SECURITY;
BUREAU OF PRISONS; WARDEN OF REEVES CORRECTIONAL
INSTITUTION III,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-20


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Gerardo Cervantes Sosa (Sosa), former federal prisoner # 33257-177,
appeals the denial of his 28 U.S.C. § 2241 petition seeking removal of an
immigration detainer and transfer to a facility where he could avail himself of
early release programs. As Sosa has been released from Bureau of Prisons
custody and removed to Mexico, we dismiss his appeal as moot. See Calderon v.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-50921    Document: 00512098547     Page: 2   Date Filed: 01/02/2013

                                 No. 10-50921

Moore, 518 U.S. 149, 150 (1996); Rocky v. King, 900 F.2d 864, 867 (5th Cir.
1990). The appellees’ motion for an extension of time to file an appellate brief
therefore is denied as unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                       2